     1



 2

 J

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8
                                     NORTHERN DISTRICT OF CALIFORNIA
 9
         HENRY OCAMPO, individually,                      Case No.: 4:19-cv-0417 6
10
                                                          Hon. Kandis A. Westmore
                                            Plaintiff,
l1                                                        (Removed from the Superior Court of
         v                                                California, County of San Francisco, Case No
12
                                                          cGC-r9-s7676t)
         HEITECH SERVICES, INC., a Maryland
13
         Corporation, and DOES 1 through 25,              IPROPOSEDI ORDER GRANTTNG
         inclusive,                                       TELEPHONIC APPEARANCE
t4
                                         Defendants
15

t6       TO ALL PARTIES AND COUNSEL OF RECORD:
I7                 Defendant HEITECH SERVICES, INC.'S motion to appear telephonically at the Initial
l8       Case Management Conference on October 22,2019, at 1:30 p.m. is      GRANTED.
l9                 Counsel shall comply with the Court's Standing Order on Procedures for Telephonic
20       Appearances, available online at http://cand.uscourts,sov/kaworders. This includes personally
2t       arranging the telephonic appearance with CourtCall   - a paid, private service - in advance of the
22       hearing date.
23
                   IT IS SO ORDERED.
24

25

26        Dated:        10/18/2019
                                                KANDIS A. WESTMORE
27                                              United States Magistrate Judge

28


                                [PROPOSED] ORDER GRANTING TELEPHONICE APPEARANCE
         10199085v. I
